Justice SAYLOR,
concurring.
In my view, the concept of being “involved in an accident,” for purposes of the obligation to stop under Section 3742(a) of the Vehicle Code, may readily and reasonably be understood as encompassing a situation where a driver physically and materially impacts the accident scene, even if there is some temporal lapse following the initial accident. That said, like Mr. Justice Baer, I have some difficulty with the majority’s alternate explanations in support of its holding.